Title: To Alexander Hamilton from Gouverneur Morris, 11 April 1793
From: Morris, Gouverneur
To: Hamilton, Alexander


Paris 11 April 1793.
Dear Sir
In mine of the sixteenth of February I mentioned to you the Case of Colo. Laumoy and that I would write in Answer to his Applications that I am not authoriz’d to make payment but on Production of the Certificate. I do not know how I came to misunderstand you so egregiously as I find upon reading over your Letter to have been the Case. In the present State of the Business however I think it will be as well to adhere to the line adopted because the Communication between this and other Countries being interrupted a power of Attorney falling into bad Hands might be used to defraud the Party: and further it is decreed long since by the Convention that those who remit to Emigrants shall be punished with Death so that the Bankers and Agents of every Kind are either afraid to act or else disposed to betray their Trust. Wherefore it is more simple that such as are under this disagreable Predicament, should receive their Whole Demand in America. That being the only Way to avoid very disagreable questions. Genl. Koskiusko was here some Time ago and not having his Certificate did not receive his Interest, but I desired Messrs. Grand to Enquire after him and pay him if he still be in France.
